Citation Nr: 1520254	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  12-13 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus, type II. 

3.  Entitlement to service connection for a heart condition, to include ischemic heart disease, and atrial fibrillation.

4.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1968 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  

The Veteran was sent a clarification of representation letter in January 2015.  He was informed of his representation rights and was told that he had 30 days from the date of the letter to respond otherwise it would be inferred that Disabled American Veterans was his representative.  The Veteran did not respond; therefore, it is assumed that he wishes to proceed with his appeal with Disabled American Veterans as his representative.  The Board notes that in March 2015 the RO attempted to obtain an Appointment of Individual As Claimant's Representative (VA 21-22a) from a private attorney, however the RO was informed that the private attorney was not representing the Veteran and the Veteran only signed a release form to allow for review of the file prior to any representation.  

The Board has recharacterized the issue of entitlement to service connection for ischemic heart disease to more broadly include entitlement to service connection for a heart condition, to include ischemic heart disease, and atrial fibrillation pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, they are seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


The issues of service connection for peripheral neuropathy of the lower extremities to include as secondary to service-connected diabetes mellitus, type II, sleep apnea to include as secondary to service-connected diabetes mellitus, type II, and a heart condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an October 2008 rating decision, the RO denied service connection for hypertension, finding that the Veteran's hypertension was manifested many years after service and was not shown to be related to the Veteran's service-connected diabetes mellitus, type II.

2.  Evidence received since the October 2008 rating decision, is cumulative and redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the claim of service connection for hypertension.


CONCLUSIONS OF LAW

1. The October 2008 rating decision denying entitlement to service connection for, hypertension is final.  38 U.S.C.A. §§ 7104, 7105(d) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

2. Since the October 2008 rating decision, new and material evidence has not been received, the claim for hypertension is not reopened and remains denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims. In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A letter sent to the Veteran in March 2011, advised the Veteran with what information or evidence is necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The March 2011 VCAA letter was sent prior to the rating decision in May 2011.  Previously claims to reopen required case-specific notice pursuant to Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006), however, VAOPGCPREC 6-2014 holds that only generic notice is needed to fulfill VA's duty to notify.  Therefore, VA fulfilled its duty to notify.     

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  Private medical records were also associated with the claims file.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

In May 2011, VA provided the Veteran with a VA heart examination and obtained a medical opinion addressing whether the Veteran's hypertension had its onset during or was caused by active service, or was related to a service-connected disability.   The VA heart examination and opinion are adequate, as the examination report shows that the examiner, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination with testing and provided reasoned analysis to support the medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 30 3, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

New and Material Evidence

The Veteran seeks to reopen a previously denied claim of service connection for hypertension.  In the October 2008 rating decision which denied the Veteran's claim for hypertension, the RO determined that the Veteran's hypertension was reported since 1995 and had no relationship to the Veteran's diabetes mellitus type II.  The Veteran's claim to reopen received in January 2011 sought service connection for the Veteran's hypertension secondary to diabetes mellitus type II.

In general, RO decisions are final when they are not timely appealed.  See 38 U.S.C.A. § 7105.   Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  Multiple theories pertaining to the same benefit constitute the same claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  Only evidence presented since the last final denial will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996). 
 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999). Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The Board has the sole jurisdictional responsibility to consider whether it is proper to reopen the Veteran's claim.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). The fact the RO afforded the Veteran a VA examination does not obviate the Board's jurisdictional responsibility to decide the new and material evidence issue. Id., at 460-61; see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.

Since the October 2008 denial of service connection for hypertension, additional medical evidence has been associated with the record.  The Veteran submitted statements in January 2009 that he had a heart attack, congestive heart failure, and a pacemaker inserted into his chest in April 2008.  In May 2011 the Veteran underwent a VA heart examination.  The examination showed that the Veteran's date of diagnosis of his hypertension was in 1995 after a routine exam.  The examiner noted the Veteran's medication.  In diagnosis of the Veteran, the examiner stated that the Veteran was diagnosed with hypertension in 1995, prior to the Veteran's diagnosis of diabetes mellitus, and that it was not likely that the Veteran's hypertension was the result of his diabetes mellitus.  The examiner further stated that there was nothing to suggest that the Veteran's hypertension is secondary to his diabetes mellitus.  In May 2012, the Veteran underwent a VA diabetes mellitus examination, where it was determined that the Veteran did not have a cardiac condition or hypertension related to his diabetes mellitus.  Private and VA treatment records showing cardiac treatment were also associated with the record since the Veteran's last prior denial.    

This evidence, which was not of record at the time of the October 2008 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  However, this evidence is not material.  There is no additional evidence of in-service treatment, or relation to elevated blood pressure in-service, nor is there any evidence of a relationship between the Veteran's hypertension and diabetes mellitus.  To the extent that there are cardiac treatment records, records related to continued treatment are generally insufficient to reopen a claim for service connection.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence which merely documents continued diagnosis and treatment of disease, without addressing other crucial matters, such as medical nexus, does not constitute new and material evidence). 

None of this evidence includes a competent opinion which relates the Veteran's hypertension, to the Veteran's service, or to his service-connected diabetes mellitus. The only competent opinions are found in the May 2011, and May 2012 VA examination reports, and these determinations offer a negative nexus.  Notably, none of the new evidence relates to the element of a nexus to service, or service-connected disability, the reason for the prior denial of service connection.  Therefore the application to reopen the claim must be denied.  Although the threshold to reopen is low, such threshold is not met in this case.  See Shade, 24 Vet. App. at 118. 

ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for hypertension, to include as due to service-connected diabetes mellitus, type II. The petition to reopen is denied.


REMAND

Although the Board regrets further delay, the Board has determined that additional development is warranted.  38 C.F.R. § 19.9 (2014).



Lower Extremity Peripheral Neuropathy 

In August 2014 the Veteran underwent a diabetes mellitus Disability Benefits Questionnaire (DBQ).  The DBQ revealed that the Veteran's neurological conditions "may or may not have a relation to his diabetes", noted VAMC records from July 2012 which found that the Veteran complained of chronic burning sensation in his feet, and that the Veteran's "peripheral neuropathy [is] presumably related to his diabetes."  A waiver of Agency of Original Jurisdiction (AOJ) is not associated with the record.  Since the appeal is being remanded for other reasons, the Board will remand the issue of lower extremity peripheral neuropathy to include secondary to diabetes mellitus type II for RO consideration in light of the additional evidence received, in the first instance, and for issuance of a supplemental statement of the case reflecting such consideration.  38 C.F.R. §§ 19.31, 20.1304 (2014).   

Sleep Apnea

The Veteran was never afforded a VA examination and opinion that determines whether the Veteran's sleep apnea is related to service.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

Private treatment records from October 2012 indicate that the Veteran suffers from sleep apnea.  These records also indicate that the Veteran was prescribed a CPAP oral/nasal mask, and a CPAP tube.  Service treatment records (STR) indicate that the Veteran in August 1971 complained of trouble sleeping with difficulty falling asleep, in addition to his complaints of nightmares.

For the foregoing reasons, the Board finds that a VA examination should be issued concerning the Veteran's claim for sleep apnea.  The examiner should offer an opinion as to whether the Veteran's sleep apnea is related to his service on a direct and secondary basis.  All lay and medical evidence should be considered. 

Heart Condition

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In the present case, the Board notes that the record contains a May 2011 heart examination.  The Veteran originally filed a claim for ischemic heart disease, and the examiner found that there was no evidence to suggest a diagnosis of ischemic heart disease based on the evidence of record.  The examiner did however note the Veteran's atrial fibrillation, and found that it had no relationship with ischemic heart disease.  An opinion as to whether or not the Veteran's currently diagnosed heart condition is related to service is not of record.  Therefore, in light of the wider scope of the Veteran's claim contemplated by Clemons, an additional VA examination and opinion are necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from all treating VA facilities pertaining to any treatment the Veteran received for his peripheral neuropathy of the lower extremities, sleep apnea, and for any heart condition dated since May 2012.   All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2.  Contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of treatment records from all private facilities.  After the Veteran has signed the appropriate release, the records should be obtained.  All attempts to procure the treatment records should be documented in the claims file.  If the AMC/RO cannot obtain the records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Schedule the Veteran for a VA examination conducted by a physician with appropriate expertise to determine the onset and etiology of the Veteran's sleep apnea.  All indicated tests and studies should be accomplished and the findings then reported in detail.  All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.

a. Based on the evidence of record, can it be determined with a reasonable degree of medical certainty that the Veteran has sleep apnea?  If the Veteran has developed any such disorder, it is at least as likely as not (50 percent or greater probability) that this disorder had its onset during service, or was otherwise caused by any incident that occurred during service, including the Veteran's August 1971 complaints of having difficulty sleeping in-service?

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus is the cause of any currently diagnosed sleep apnea?

c. Is it at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus caused a worsening of any currently diagnosed sleep apnea, beyond the normal progress of that disease?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim, which may reasonably explain the medical guidance in the study of this case.

4.  Schedule the Veteran for a VA examination conducted by a physician with appropriate expertise to determine, whether or not the Veteran suffers from a heart disability, and if so whether or not it is related to the Veteran's service or diabetes mellitus type II.  All indicated tests and studies should be accomplished and the findings then reported in detail.  All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.

a.  Please identify (by medical diagnosis) each heart disability, if any, the Veteran has, or has been previously diagnosed with. 

b.  Please identify the likely etiology for each heart disability diagnosed.  Specifically, is it at least as likely as not (50 percent or greater probability) that such is related to the Veteran's service, to include as due to exposure to herbicide/Agent Orange? 

c. Is it at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus caused a worsening of any currently diagnosed heart disability, beyond the normal progress of that disease?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim, which may reasonably explain the medical guidance in the study of this case.

5.  Thereafter, readjudicate the Veteran's claim of service connection for lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus type II, sleep apnea, to include as secondary to diabetes mellitus type II, and a heart condition, to include ischemic heart disease, and atrial fibrillation.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


